Name: Commission Regulation (EC) NoÃ 59/2008 of 24 January 2008 amending for the 91st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  European construction;  free movement of capital
 Date Published: nan

 25.1.2008 EN Official Journal of the European Union L 22/4 COMMISSION REGULATION (EC) No 59/2008 of 24 January 2008 amending for the 91st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 16 January 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 46/2008 (OJ L 16, 19.1.2008, p. 11). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (1) Hamid Al-Ali (alias (a) Dr. Hamed Abdullah Al-Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdallah Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Abu Salim). Date of birth: 20.1.1960. Nationality: Kuwaiti. (2) Jaber Al-Jalamah (alias (a) Jaber Al-Jalahmah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Nationality: Kuwaiti. Passport No: 101423404. (3) Mubarak Mushakhas Sanad Al-Bathali (alias (a) Mubarak Mishkhis Sanad Al-Bathali, (b) Mubarak Mishkhis Sanad Al-Badhali, (c) Mubarak Al-Bathali, (d) Mubarak Mishkhas Sanad Al-Bathali, (e) Mubarak Mishkhas Sanad Al-Bazali, (f) Mobarak Meshkhas Sanad Al-Bthaly). Date of birth: 1.10.1961. Nationality: Kuwaiti. Passport No: 101856740 (Kuwaiti passport).